DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 03/20/2020. 
The status of the Claims is as follows:
Claims 1-17 have been cancelled;
Claims 18-34 are new; 
Claims 18-34 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 was filed after the mailing date of the Application on 03/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the Claimed second flexible member active portion is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites the following limitations:
an upender, associated with the auxiliary conveyor, adapted to be arranged selectively in an active position, to co-act with the auxiliary conveyor, to upend the articles coming from the feed conveyor and transfer the articles toward the elevator, and in an idle position; and wherein the auxiliary conveyor is adapted to transfer the articles coming from the feed conveyor toward the elevator when the upender is in a deactivated position. (emphasis added)

Since neither is defined in the claims, it is unclear if the claimed deactivated position should read idle position or if the deactivated position is indeed a third position of the upender. A review of the Specification pg. 2 par 7 reveals that referring to the known prior art the upender idle position is indicated as equivalent to the deactivated position.  Congruency of terms in the Claims is preferred. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the following limitations: 
	“the auxiliary conveyor is provided with a vertical layering movement.”
It is unclear how the conveyor moves in a vertical layering manner. Is the Applicant claiming that the auxiliary conveyor provided with paddles that align in a vertically layered orientation? Is the Applicant claiming the auxiliary conveyor is provided with an upper portion and a lower portion that operate in a vertically layered manner? For the purposes of examination the Examiner has interpreted this limitation as the auxiliary conveyor is configured to perform a lifting and lowering movement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 19, 21-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gorrieri et al. (WO 2007/088567; Gorrieri) in view of Cloots et al. (US 3269086; Cloots).

Regarding Claim 18 Gorrieri discloses a packaging machine for packaging articles (C1, C2) in packs of plastic film (pg. 9 lines 19-33), comprising: 
a wrapping tunnel (1), adapted to form a tube of plastic film (102) around a group of articles (C1, C2); 
a feed conveyor (11), adapted to feed articles (C1, C2) to be packaged toward the wrapping tunnel (1); 
an elevator (6), positioned between the feed conveyor (11) and the wrapping tunnel (1), and movable vertically from 
a lower position (Figs. 3 and 4), to receive the articles (C1, C2) coming from the feed conveyor (11), to 
a higher position (Fig. 5), to transfer the articles (C1, C2) to the wrapping tunnel (1); 

an auxiliary conveyor (13, 24), positioned between the feed conveyor (11) and the elevator (6) and having a vertically variable position; (pg. 14 line 28- pg. 15 line 3)

Gorrieri does not expressly teach an upender, associated with the auxiliary conveyor, adapted to be arranged selectively in an active position, to co-act with the auxiliary conveyor, to upend the articles coming from the feed conveyor and transfer the articles toward the elevator, and in an idle position; and wherein the auxiliary conveyor is adapted to transfer the articles coming from the feed conveyor toward the elevator when the upender is in a deactivated position.

Cloots teaches packaging machine for packaging articles that includes an auxiliary conveyor (38) positioned between a feed conveyor (18) and an elevator (55, 56, and 58). Cloots also teaches 
an upender (26), associated with the auxiliary conveyor (38), adapted to be arranged selectively in 
an active position (when spokes 24 interact with articles and conveyor 38), to co-act with the auxiliary conveyor (38), to upend the articles coming from the feed conveyor (18) and transfer the articles toward the elevator (55, 56 and 58), and in an idle position (when spokes travel from beyond conveyor 38 after upending articles); and 
wherein the auxiliary conveyor (38) is adapted to transfer the articles coming from the feed conveyor (18) toward the elevator (55, 56, and 58) when the upender is in a deactivated position (when spokes travel from beyond conveyor 38 after upending articles) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)



Regarding Claim 19 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses an auxiliary conveyor (13, 24). 

However Gorrieri does not expressly disclose an upender, or further Gorrieri does not expressly teach the auxiliary conveyor and the upender are arranged and configured so that, when the upender is in the active position, the upender arranges the upended articles on the auxiliary conveyor.

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the auxiliary conveyor (38) and the upender (26) are arranged and configured so that, when the upender (26) is in the active position (when spokes 24 interact with articles and conveyor 38), the upender (26) arranges the upended articles on the auxiliary conveyor (38) (Fig. 2) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the packaging machine of Gorrieri to include an upender as taught by Cloots since Col 1 lines 53-61 of Cloots suggests that such a modification provides articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. 

Regarding Claim 21 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses wherein the feed conveyor (11), the auxiliary conveyor (13, 24) and the elevator (6) are positioned in sequence so that the auxiliary conveyor (13, 24) is configured to receive the articles (C1, C2) from the feed conveyor (11) and transfer the articles (C1, C2) to the elevator (6); 

However Gorrieri does not expressly disclose an upender and further Gorrieri does not expressly disclose the auxiliary conveyor (13, 24) extending through the upender.

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the auxiliary conveyor (13, 24) extending through the upender (26) (Fig. 2) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the packaging machine of Gorrieri to include an upender as taught by Cloots since Col 1 lines 53-61 of Cloots suggests that such a modification provides articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine.

Regarding Claim 22 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses wherein the auxiliary conveyor (13) comprises a first continuous flexible member (12), defining a surface for advancing the articles (C1, C2) to be packaged, and a second continuous flexible member (12), spaced from the first continuous 

Regarding Claim 23 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the second continuous flexible member (12) has an active portion (pg. 11 lines 1-9) with an adjustable length, parallel to the first continuous flexible member (12) and extending in a direction of feed of the articles (C1, C2) to be packaged toward the elevator (6). (Fig. 2)

Regarding Claim 24 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses a movable stop (22) is associated with the auxiliary conveyor (13, 24), defining a stop position on the auxiliary conveyor (13, 24) for the articles (C1, C2) coming from the feed conveyor (11), the movable stop (22) being adapted to selectively take a withdrawn position, to allow transfer of the articles (C1, C2) to be packaged from the auxiliary conveyor (13, 24) to the elevator (6). (Fig. 6a; pg. 14 lines 10-27)

Regarding Claim 26 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the auxiliary conveyor (13, 24) is provided with a vertical layering movement. (pg. 14 line 34 – pg. 15 line 7) 

Regarding Claim 27 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. 

However Gorrieri does not expressly disclose an upender and further Gorrieri does not expressly disclose the upender comprises a member rotating about a horizontal axis, transverse with 

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the upender (26) comprises a member rotating about a horizontal axis (32), transverse with respect to a direction of advance of the articles to be packaged, and provided with a plurality of substantially radial arms (24) (Fig. 2) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the packaging machine of Gorrieri to include an upender as taught by Cloots since Col 1 lines 53-61 of Cloots suggests that such a modification provides articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine.

Regarding Claim 28 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. 

However Gorrieri does not expressly disclose the radial arms of the upender are removably constrained to a support element rotating about said horizontal axis.

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the radial arms (24) of the upender are removably constrained to a support element rotating about said horizontal axis (32) (Fig. 2) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)



Regarding Claim 29 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. 

However Gorrieri does not expressly disclose the upender has a plurality of arms, each of said plurality of arms having a comb structure; wherein the auxiliary conveyor comprises a plurality of conveyor belts substantially parallel to and spaced from one another; and wherein the auxiliary conveyor and the upender are adapted to be mutually positioned so that the plurality of arms of the upender pass through free spaces between adjacent ones of said plurality of conveyor belts of the auxiliary conveyor.

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the upender (26) has a plurality of arms (24), each of said plurality of arms having a comb structure (Fig. 3); wherein the auxiliary conveyor (38) comprises a plurality of conveyor belts (18) substantially parallel to and spaced from one another; and wherein the auxiliary conveyor (38) and the upender (26) are adapted to be mutually positioned so that the plurality of arms (24) of the upender (26) pass through free spaces between adjacent ones of said plurality of conveyor belts (18) of the auxiliary conveyor (38) (Fig. 3) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)



Regarding Claim 30 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. 

However Gorrieri does not expressly disclose the upender and the auxiliary conveyor are arranged substantially mutually superimposed, to occupy the same space in a plan view.

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the upender (26) and the auxiliary conveyor (38) are arranged substantially mutually superimposed, to occupy the same space in a plan view (Fig. 2) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the packaging machine of Gorrieri to include an upender as taught by Cloots since Col 1 lines 53-61 of Cloots suggests that such a modification provides articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine.

Regarding Claim 31 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the elevator (6) comprises a conveying member (206) 

Claim 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gorrieri et al. (WO 2007/088567; Gorrieri) in view of Cloots et al. (US 3269086; Cloots) as applied to Claim 18 above and further, in view of Focke et al. (DE 4127612; Focke).

Regarding Claim 32 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the feed conveyor (11) comprises: a main conveyor belt (11), with an inlet end (Fig. 1) and an outlet end (Fig. 1) for the articles to be packaged (C1, C2), and a continuous guides (211) moveable along a closed path to guide the articles to be packaged in groups towards the auxiliary conveyor. 

However Gorrieri does not expressly disclose a continuous flexible member, carrying a plurality of transverse bars, movable along a closed path, with an active portion and a return portion, the active portion extending along the feed path of the main conveyor belt.

Focke teaches a packaging machine that includes a feed conveyor (12) with a continuous flexible member (13, 14), carrying a plurality of transverse bars (16), movable along a closed path, with an active portion and a return portion, the active portion extending along the feed path, guiding the articles to be packaged to an auxiliary conveyor (22) for the purposes of improving the efficiency of the packaging machine. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the feed conveyor continuous guides of Gorrieri, replacing them with the continuous flexible member of Focke including a plurality of transverse bars as taught by 

Regarding Claim 33 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the feed conveyor (11). 

However Gorrieri does not expressly disclose a transfer belt, positioned between the outlet end of the main conveyor belt and the auxiliary conveyor; wherein the active portion of the continuous flexible member carrying the transverse bars extends along a feed path of the transfer belt.

Focke teaches a packaging machine that includes a feed conveyor (12) and further teaches a transfer belt (22), positioned between the outlet end of the main conveyor belt (12) and an auxiliary conveyor (45); wherein the active portion of the continuous flexible member (13, 14) carrying the transverse bars (16) extends along a feed path of the transfer belt (22) (Fig. 2) guiding the articles to be packaged to an auxiliary conveyor (22) for the purposes of improving the efficiency of the packaging machine. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the feed conveyor continuous guides of Gorrieri, replacing them with the continuous flexible member of Focke including a plurality of transverse bars as taught by Focke since par 17 of Focke suggests that such a modification is an art alternative, guiding the articles to be packaged to an auxiliary conveyor for the purposes of improving the efficiency of the packaging machine. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gorrieri et al. (WO 2007/088567; Gorrieri) in view of Cloots et al. (US 3269086; Cloots) as applied to Claim 24 above and further, in view of Pattuzzi et al. (US 20150239590; Pattuzzi).

Regarding Claim 25 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the movable stop (22)

However Gorrieri does not expressly teach the movable is adjustable in a direction parallel to a direction of feed of the articles along the auxiliary conveyor.

Pattuzzi teaches a packaging machine that includes an auxiliary conveyor (9) and a movable stop (63) that is adjustable in a direction (f63) parallel to a direction of feed (f43) of the articles along the auxiliary conveyor (9) providing an adjustment to the stopping positon according to the dimension of the groups of articles to be packaged for the purposes of improving the versatility of the apparatus. (par 54)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the stop of Gorrieri to configure the stop to be adjustable in a direction parallel to a direction of feed of the articles along the auxiliary conveyor as taught by Pattuzzi since par 54 of Pattuzzi suggests that such a modification provides an adjustment to the stopping position according to the dimension of the groups of articles to be packaged for the purposes of improving the versatility of the apparatus. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gorrieri et al. (WO 2007/088567; Gorrieri) in view of Cloots et al. (US 3269086; Cloots) as applied to Claim 18 above and further, in view of Baldanza et al. (US 20090166154; Baldanza).

Regarding Claim 34 the modified invention of Gorrieri in view of Cloots teaches the invention as described above. Gorrieri discloses the auxiliary conveyor (11)

However, Gorrieri does not expressly teach an upender and further Gorrieri does not expressly teach the auxiliary conveyor and the upender are arranged in a multi-function station, having a plan dimension, in a direction of feed of the articles to be packaged, equal to the length of the auxiliary conveyor.

Cloots teaches an upender (26) that interacts with an auxiliary conveyor (38) and further teaches the upender (26) and the auxiliary conveyor (38) are arranged substantially mutually superimposed, to occupy the same space in a plan view (Fig. 2) providing articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine. (Col 1 lines 53-61)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the packaging machine of Gorrieri to include an upender as taught by Cloots since Col 1 lines 53-61 of Cloots suggests that such a modification provides articles in an alternate orientation for packaging for the purposes of improving the versatility of the packaging machine.

However the modified invention of Gorrieri and Cloots does not teach the auxiliary conveyor and the upender are arranged in a multi-function station, having a plan dimension, in a direction of feed of the articles to be packaged, equal to the length of the auxiliary conveyor.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the upender and auxiliary conveyor of Gorrieri in view of Cloots to arrange in a multi-function station, having a plan dimension, in a direction of feed of the articles to be packaged, equal to the length of the auxiliary conveyor as taught by Baldanza since par 15 of Baldanza suggests that such a modification provides a smooth transition from the upender to the auxiliary conveyor for the purposes of improving the efficiency of the packaging machine.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 20 the Prior Art does not disclose the combination of the subject matter of Claim 18 and “the upender picks up the articles from the auxiliary conveyor and repositions the articles on the auxiliary conveyor once again.” (emphasis added)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731